RE: RENT FREE USE OF MUNICIPAL FACILITIES BY A PRIVATE GROUP
THE ATTORNEY GENERAL HAS ASKED THAT I RESPOND TO YOUR REQUEST FOR AN OPINION IN WHICH YOU ASK IF A MUNICIPALITY MAY LAWFULLY ALLOW A PRIVATE ENTITY TO USE MUNICIPAL FACILITIES RENT FREE.
BECAUSE YOUR QUESTION CAN BE ANSWERED BY REFERENCE TO A PRIOR OPINION OF THE ATTORNEY GENERAL, THE ISSUANCE OF ANOTHER FORMAL OPINION IS NOT REQUIRED.
AS I UNDERSTAND THE SITUATION WHICH GENERATED THIS QUESTION, THE CITY OF WATTS HAS DONATED, OR IS ABOUT TO DONATE, A LEASE FOR THREE DAYS A WEEK TO A PRIVATE GROUP WHICH RUNS A CERAMIC WORKSHOP FOR PEOPLE OVER THE AGE OF 45. UNDER THE TERMS OF THE LEASE, I BELIEVE, THIS PRIVATE GROUP WILL PAY 20 OF THE COST OF THE ELECTRICITY USED WITH THE CITY PAYING FOR THE BALANCE OF THE UTILITIES. ADDITIONALLY, OTHER GROUPS WHO USE THIS FACILITY, INCLUDING THE PUBLIC GENERALLY, MUST PAY THE CITY RENT FOR ANY SIMILAR USE.
YOUR QUESTION IS, THEN, MORE SPECIFICALLY IF THIS ARRANGEMENT BETWEEN THE CITY OF WATTS AND THE PRIVATE GROUP WHICH OPERATES THE CERAMIC WORKSHOP VIOLATES ARTICLE X, SECTION 14/ARTICLE X, SECTION 17 OF THE OKLAHOMA CONSTITUTION. IN THIS SITUATION, THESE SECTIONS SERVE TO PROHIBIT MUNICIPAL APPROPRIATIONS FOR ANY CORPORATION, ASSOCIATION, OR INDIVIDUALS OR FOR OTHER THAN PUBLIC PURPOSES GENERALLY. ATTORNEY GENERAL OPINION 86-026, HOWEVER, SUGGESTS THAT THE ARRANGEMENT AT ISSUE HERE WOULD NOT VIOLATE THESE CONSTITUTIONAL PROHIBITIONS.
THE PROVISION OF RECREATIONAL SERVICES, SUCH AS A CERAMIC WORKSHOP, FALLS WITHIN THE BROAD SCOPE OF A PUBLIC OR MUNICIPAL PURPOSE. THIS IS SO EVEN IF THE RENDERED SERVICE DOES NOT EXTEND TO THE PUBLIC AS A WHOLE BUT ONLY TO A SUBDIVISION THEREOF, FOR EXAMPLE ONLY PEOPLE OVER 45. (SEE A.G. OPIN. NO. 86-026).
A LEGITIMATE CONTRACT, THEN, BETWEEN THE CITY OF WATTS AND THIS PRIVATE GROUP WOULD NOT OFFEND THE OKLAHOMA CONSTITUTION. FOR THE CONTRACT TO BE LEGITIMATE, HOWEVER, IT IS NECESSARY THAT THE CITY OF WATTS STRICTLY FOLLOW THE STATUTORY GUIDELINES SET OUT FOR THE EXPENDITURE OF MUNICIPAL FUNDS, 11 Ohio St. 17-101 (1981) ET SEQ., AND 11 Ohio St. 17-201 ET SEQ.
IN VIEW OF A.G. OPIN. NO. 86-026 AND THE CASE LAW IT DISCUSSES, THE ARRANGEMENT BETWEEN THE CITY OF WATTS AND THIS PRIVATE GROUP SHOULD NOT OFFEND THE CONSTITUTION, IF THE WATTS' CITY COUNCIL HAS COMPLIED WITH THE REQUIREMENTS OF THE ABOVE CITED STATUTES; THAT IS, PRIMARILY, THIS LEASE DONATION MUST BE APPROVED BY A MAJORITY OF THE COUNCIL MEMBERS.
THESE VIEWS ARE, OF COURSE, THOSE OF THE UNDERSIGNED AND DO NOT CONSTITUTE THE OFFICIAL OPINION OF THE ATTORNEY GENERAL.
(NED BASTOW)